ELLISON, J.
Plaintiff purchased of Mrs. Gilbert eighty acres of land. This defendant was in possession as tenant and he attorned to plaintiff. Defendant had constructed improvements on the premises in the way of one or more barns, which he had the privilege of removing at the end of Ms term.
Plaintiff and Mrs. Gilbert therefore agreed in the contract of sale: “Second party further agrees to purchase the barn buildings now on the property he is purchasing, which belong to the present tenant, O. H. Gilbert, at a price to be agreed upon by the parties; in case they can not agree, they are to leave it to disinterested parties.”
We leave out of view the question raised whether this agreement enured to defendant’s benefit since plaintiff and he accepted and acted upon it and each appointed an arbitrator who failed to come to any conclusion. Both charge the other with being the cause of the failure of the arbitration. In this situation, plaintiff begun tMs action for the rent, and the defendant filed a counterclaim based on the agreement just set out. There was no dispute as 'to the amount of the rent and the whole contest was had over the counterclaim. Plaintiff took the position, that defendant had no right to. set up his counterclaim for the value of the barns until that value or price had been ascertained by the third parties provided for in the contract, unless he, plaintiff, had by his fault caused a failure to so ascertain. Defendant took the position that the agreement to arbitrate did not bar an action for the price, the court, according to *679tlie mode of courts, to fix tlie value. The trial court took defendant’s view and tlie instructions were given and refused in keeping with such view. The verdict and , judgment were for defendant on the counterclaim.
The general principle of law is well settled that the courts can not be ousted of their jurisdiction over actions between parties. And that agreements to that effect which submit future controversies to arbitrators to the exclusion of the courts are not valid. But it is equally well understood that an agreement that values shall be fixed by arbitrators is valid, since it does not oust the courts of jurisdiction over the cause of action, but only contracts for a mode of ascertaining the amount which may come to be in dispute. Murphy v. Ins. Co., 61 Mo. App. 323; McNees v. Ins. Co., 61 Mo. App. 340; Ins. Co. v. Morse, 20 Wallace 445; Avery v. Scott, 8 Welsby H. & G. 497.
So again, it seems to be well-settled law that an agreement to arbitrate can not be specifically enforced. And that in an executory contract for sale of property, the price to be fixed by arbitrators, if no price is fixed the sale fails for lack of an essential ingredient. King v. Howard, 27 Mo. 25; St. Louis v. Gas Co., 70 Mo. 103-112; Biddle v. McDonough, 15 Mo. App. 540.
But where a contract with arbitration clause is executed by one party, as if a tenant erects buildings under contract that the landlord will purchase them at the expiration of the term, at a price to be fixed by arbitrators, as here, if the arbitration fails through no substantial fault of the tenant, the court will fix the value after the mode adopted by-courts for the trial of controversies between parties. Hug v. Van Burkleo, 58 Mo. 202; Biddle v. McDonough, 15 Mo. App. 540; Biddle v. Ramsey, 52 Mo. 153.
The tenant should first fairly endeavor to carry out the contract for arbitration before resorting to the courts and if, *680without his fault, the landlord thwarts him, he may bring the matter into court and there have the value fixed. In this case, the trial court’s action on instructions shows it considered that it made no difference how the arbitration failed, but the mere fact that there had not been an arbitration was sufficient to justify defendant in resorting to the court. This was error. Plaintiff’s refused instructions numbers 3 and 4, embody the proper theory and should have been given.
The judgment will be reversed and the cause remanded.
Smith, P. J., concurs; Gill, J., absent.